BASKIN, Judge.
The state of Florida has brought a plenary appeal1 from an order entered by the trial court requiring the return of property seized pursuant to warrants for gambling devices used in bingo games.2 No arrests resulted and no charges were filed against the charitable institutions from which the property was taken. We treat this appeal from a non-appealable order as a petition for writ of certiorari, Fla.R.App.P. 9.100, 9.140(c), and deny the relief sought.
Contrary to the trial court’s ruling, Section 933.14, Florida Statutes (1979) is the pertinent statute applicable to these proceedings. Section 933.14(1) permits a claimant of contraband to show “upon sworn petition and proof submitted” that the seized contraband was “held, used, or possessed in a lawful manner”.
We find that although their petition was unsworn, claimants satisfied compliance with the statutory provisions by presenting sworn testimony that they were charitable organizations licensed under Section 849.-093, Florida Statutes (1979) to conduct bingo games. There was no evidence that the items seized were used in bingo games. The trial court correctly found the items seized did not violate statutory provisions and ordered their return.
Certiorari denied.

. The state previously filed a petition for writ of certiorari which was denied. State of Florida v. Pythian Sisters, Inc., 382 So.2d 905 (Fla. 3d DCA 1980).


. Seized were all mixers with balls, display boards, devices used to mark cards, public address system, closed circuit television cameras with monitors, and United States currency.